Citation Nr: 1402818	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  11-32 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Albany, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a non-VA medical facility on July 6, 2011, for accrued benefits purposes, to include whether the HFZ has proper standing.


ATTORNEY FOR THE BOARD

T. Adams, Counsel







INTRODUCTION

The Veteran served on active military duty from February 1945 to October 1945.  He died in August 2011.  The HFZ reports that she was the Veteran's court-appointed attorney.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 denial letter by the Department of Veterans Affairs (VA) Medical Center in Albany, New York.

The appeal is REMANDED to the RO via the VA Medical Center in Albany, New York.  VA will notify the appellant if further action is required.


REMAND

The VAMC issued a decision August 3, 2011 that denied the Veteran's claim for entitlement to payment for or reimbursement for unauthorized medical services received at Eerie County Medical Center (ECMC) in Buffalo, New York on July 6, 2011.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2013).  He died later that month.  Through his court appointed guardian (HFZ), he filed a notice of disagreement with respect to the August 3, 2011 decision.  

Although a veteran's claim terminates with that veteran's death, a qualified survivor may carry on the deceased veteran's claim by submitting a timely claim for accrued benefits.  See 38 U.S.C.A. § 5121 (West 2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an accrued benefits claim is separate from the veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  See Zevalkink v. Brown, 102 F.3d 1236, 1242  (Fed. Cir. 1996). 

Periodic monetary benefits to which a veteran was entitled at the time of death, under existing ratings or decisions, or based on evidence in the file at the date of death (i.e., accrued benefits) are to be paid on the death of the veteran to the first listed survivor of the following: surviving spouse, children (in equal shares), and dependent parents.  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial. 38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  For a surviving spouse, children, or dependent parents to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).

Here, before addressing the merits of the underlying claim for reimbursement of unauthorized medical expenses, consideration must be given to whether HFZ has proper standing to pursue an appeal.  She has not identified herself as being a member of any of the eligible survivor groups.  She has also made no indication that she (personally) paid the expenses of the Veteran's last sickness.  There is likewise no indication that HFZ was appointed qualifies as the executor/executrix or administrator of the Veteran's estate.   Indeed, while she states that she was the Veteran's court-appointed guardian, and the Board finds no reason to question this statement, there remains no record (Court Order) establishing guardianship.   

On Remand, HFZ is asked to provide a copy of the August 11, 2011 Court Order that granted guardianship as well as evidence and argument establishing that she has proper standing as an appellant in this matter.  38 C.F.R. § 19.9 (2013).

Moreover, while the September 2011 notice of disagreement referenced enclosed medical records from ECMC, there are no hospital records from ECMC in the claims file.  These records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The VAMC must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied.  See also 38 C.F.R. § 3.159 (2013).  The HFZ should be specifically told of the information or evidence she should submit, if any, and of the information or evidence that VA will obtain, if any, with respect to the claim for payment or reimbursement for unauthorized medical expenses.  38 U.S.C.A. § 5103(a) (West 2002).  

2.  Then, the VAMC should allow the HFZ opportunity to demonstrate her standing as a proper appellant in a claim for accrued benefits.  She should be notified that she needs to submit documentation sufficient to establish her legal capacity as the Veteran's court-appointed guardian as well the executrix or administrator of the Veteran's estate, if applicable.  If she bore the expenses of the Veteran's last sickness or burial, such evidence should be submitted.  

3.  Then, associate with the claims file the July 2011 denial letter, medical records from the Eerie County Medical Center in Buffalo, New York, and any additional records and/or documents that were used to adjudicate the appellant's claim and have not been associated with the claims file.  HFZ should also be advised to submit any additional pertinent medical records in her possession in support of her claim.

4.  Once the above-requested development has been completed, review the claims folder and readjudicate the claim.  If any benefit sought on appeal remains denied, HFZ should be provided with a supplemental statement of the case.  After HFZ is afforded an opportunity to respond, the case should be returned to the Board for appellate review.

HFZ has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


